THX     ,ATlL-OHNEY          GENERAL
                              OF   TEXAS




HonorableWalton D. Bood
La? EnforcementOfficer&
Chief of Inspectors
RailroadCommissionof Texas
Austin,Texas

Dear sir:
                                   opiniongo. 04221
                                   Re: Is the~.proposed
                                                      Lease to be used
                                   by truckersin the Lower.BloGrande
                                   Valley an attemptto evade the Motor
                                   Cerrler IawP


This will acknowledgereceiptof your requestmade~toUI)Vhl@,is as follows:

      "A copy qf s proposedlease to be used by thetruckers'inthe Lower Rio
      GrandeValley'inthe transportation  of cottonto variouspoints tbrougbout
      the Valley and/or ihe Port of Brownsvillein Caraaron
                                                         Countg;Texas, Is
      attachedhereto.

      've respactfullyrequestan opinionon t&is at V0ur earliestconvenience;
      however,inour judgmentthis icronly an; attemptto evade the Motor
      CarrierLaw."

In reply thereto,this lied@ advise thata contractpractically the same,
whit oertainexceptions,whi&are immaterialfor the purpose6f.thisopinion,
was involved in the case of Anderson-Clayton
                                           Companyv. The State,62S. W. (2d)
X7, and 82 S. W. (26) 941.

71: .I
    'he first opinionin the casea above mentimed, the Commissionof Appeals
vas asked in the third queetionthere submitted,the folloWin&:

      "3. Were the &ose-petitloner,soperatingthe lease trucksfor oompanaation
      or hire under provisionaof Chapter27'7,Acts of the &nd Legislature,
      known as House Bill ,335?”

TO   the questionpropoundedthe Court made thle directreply:

       'She Third question .cert;ified
                                    presentsa questionof fact and not of
       law." (Underscoringouris)
31.   Walton    D. Hood, Page 2    O-1221


P*- -, i~skT!e.~“.~
i?..C.       here submittedis subject,under proper pleadings,to an
          of what is actuallytaktig piece.
expl;iratlou

Cor~seqzut.ly
            tke trial court or the jury hearing:.thefacts provenwould
3 .'--rrtiae
,..e
  UC_-   the issue,after tb.eevidencehas been heard.

'kexfore, it is impossible,for this Department, withoutknowingthe facts,
co ;zss '~jonthe question8s to whetherthe contractsubmittedis an nttemp?
,:o evade the Motor Carrierlaw or not.

                             Yours very truly,

                       AT.COm     fXKEXAL~CFTExAS

                       s/ Gee. S. Eerry



                       BY
                            Geo. S . Berry
                             Assistant